Case 18-02249-TPA           Doc 12-2 Filed 01/18/19 Entered 01/18/19 14:30:37                     Desc
                               Pretrial Order TPA Page 1 of 2
Form 161
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Unique Ventures Group, LLC                          :         Bankruptcy Case No.: 17−20526−TPA
     Debtor(s)                                      :         Chapter: 11
                                                    :         Adversary Proceeding No.:
Albert's Capital Services, LLC, as Plan             :         18−02249−TPA
Administrator                                       :         First Pretrial Hearing: Feb. 28, 2019 at
                                                    :         10:00 AM
           Plaintiff(s),                            :
                                                    :
     v.                                             :
Reinhart Foodservice, L.L.C.                        :
                                                    :
           Defendant(s).

                                     FIRST PRETRIAL ORDER
                                    (BANKRUPTCY RULE 7016)

            AND NOW, this 18th day of January, 2019, enclosed are summonses issued to
Plaintiff(s) for service to each Defendant.

       SERVICE OF THE SUMMONS, TOGETHER WITH A COPY OF YOUR
COMPLAINT AND THIS ORDER SHALL BE MADE WITHIN SEVEN (7) DAYS FROM
THE DATE OF ISSUANCE.

       THE PERSON MAKING SERVICE MUST EXECUTE THE CERTIFICATE OF
SERVICE AND FILE THE SAME WITH THE CLERK'S OFFICE WITHIN FOURTEEN
(14) DAYS FROM THE DATE OF THIS ORDER. FAILURE TO FILE YOUR
CERTIFICATE OF SERVICE WHEN DUE WILL RESULT IN THE DISMISSAL OF THIS
PROCEEDING.

        If this Adversary Proceeding involves the United States of America or a Federal
Agency or Officer as a defendant, you are directed to serve a copy of your complaint, the
Summons and this Order upon all of the following:

            (1)     The agency or officer involved.
                    (The pleading must specifically identify the Federal Agency involved.)

            (2)     Civil Process Clerk
                    THE UNITED STATES ATTORNEY
                    633 Joseph F. Weis Jr. United States Courthouse
                    Pittsburgh, PA 15219−1955

            (3)     THE ATTORNEY GENERAL OF THE UNITED STATES
                    CIVIL DIVISION, BANKRUPTCY SECTION
                    U.S. Department of Justice
                    Washington, D.C. 20530

            Both the Debtor and Debtor's Counsel shall be served when Debtor is a defendant in the
case.

                                 continued on reverse side or next page




                                                Page 1
Case 18-02249-TPA          Doc 12-2 Filed 01/18/19 Entered 01/18/19 14:30:37                      Desc
                              Pretrial Order TPA Page 2 of 2
           In Chapter 11 cases, Creditors' Committee Counsel and Trustee, if any, shall also be
served. In Chapter 13 cases, Chapter 13 Trustee shall be served.

         THIS CASE SHALL BE CALLED in court on February 28, 2019 at 10:00 AM in
Bankruptcy Courtroom, U.S. Courthouse, 17 South Park Row, Erie, PA 16501.

At That Time:


(1) If the CERTIFICATE OF SERVICE IS NOT FILED ON OR BEFORE THE DUE DATE,
THIS ACTION WILL BE DISMISSED FOR FAILURE TO PROSECUTE.

(2) If the certificate of service is filed on or before the due date BUT NO RESPONSIVE
PLEADING HAS BEEN FILED, DEFAULT JUDGMENT WILL BE ENTERED.

(3) If a responsive pleading has been filed by the due date, all counsel shall appear and a Pretrial
Conference will be held. Counsel shall be prepared to discuss settlement. Objectives and scheduling
as provided in Bankruptcy Rule 7016(a), (b), will be addressed. See FRCP 16(a), (b). Discovery
periods will be established and dates for settlement/conciliation conferences, for summary judgment
motions and responses and for trial will be fixed, if needed, at the Pretrial Conference. The Court will
consider for discussion the subjects listed in Bankruptcy Rule 7016(c). See, FRCP 16(c).

(4) If the responsive pleading referred to in paragraph (3) is something other than an answer, all
counsel shall appear and argument will be heard.

(5) If there is no issue of fact, the Court may dispose of the matter at such hearing, or on briefs, or
as the Court may determine.

         PLEADINGS FILED AFTER THE DUE DATE WILL NOT BE CONSIDERED BY
THE COURT unless a motion to extend time has been filed and served and an Order granting such
Motion has been signed PRIOR to the due date.

           Federal Rule of Bankruptcy Procedure 7026 (Federal Rule of Civil Procedure 26) shall not
apply to this Adversary Proceeding unless a party requests otherwise by written motion filed and
served within 30 days hereof. Any objections to the motion must be filed and served within 14 days
thereafter. The issues raised by the motion and/or response(s) shall be addressed at the First Pretrial
Conference. DISCOVERY COMMENCES AS OF THE DATE OF THIS ORDER.


Dated: January 18, 2019




                                               Page 2
